             Case 17-07721             Doc 31      Filed 11/29/18 Entered 11/29/18 08:38:27                          Desc Main
                                                    Document     Page 1 of 14


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Sahagun, Fernando                                                    §           Case No. 17-07721
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 03/13/2017. The
         undersigned trustee was appointed on 03/14/2017.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                        9,999.92
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                         0.00
                 Administrative Expenses                                                                             3.96
                 Bank Service Fees                                                                                 165.00
                 Other Payments to Creditors                                                                         0.00
                 Non-Estate funds paid to 3rd Parties                                                                0.00
                 Exemptions paid to the Debtor                                                                       0.00
                 Other Payments to Debtor                                                                            0.00
                 Leaving a balance on hand of 1                                         $                        9,830.96




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 17-07721              Doc 31        Filed 11/29/18 Entered 11/29/18 08:38:27                            Desc Main
                                                      Document     Page 2 of 14

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 09/26/2017 and the deadline for
       filing governmental claims was 09/26/2017. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $1,749.99.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $1,749.99, for a total
compensation of $1,749.992. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $9.00 for total expenses of
$9.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       11/02/2018                                   By :    /s/ Joseph A. Baldi
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                              Case 17-07721           Doc 31         Filed 11/29/18 Entered 11/29/18 08:38:27                           Desc Main
                                                                                      Document     Page 3 of 14
                                                                                                                                                                                                           Page 1
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                 ASSET CASES
                 Case No: 17-07721                                          Judge: Timothy A. Barnes                                                 Trustee Name:     Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                          Date Filed (f) or Converted (c):   03/13/2017 (f)
                                                                                                                                             341(a) Meeting Date:      04/19/2017
      For Period Ending: 11/02/2018                                                                                                                Claims Bar Date:    09/26/2017

                                         1                                                 2                        3                      4                            5                           6
                                                                                                               Est Net Value
                                                                                                           (Value Determined by                                                          Asset Fully Administered
                                                                                                                                    Property Formally
                                  Asset Description                               Petition/Unscheduled      Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                       Abandoned
                      (Scheduled and Unscheduled (u) Property)                            Values                Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                                       OA=554(a)
                                                                                                             and Other Costs)
1.      Necessary Wearing Apparel                                                                300.00                      0.00                                               0.00               FA
2.      Ring, Watch                                                                               50.00                      0.00                                               0.00               FA
3.      Dog                                                                                         0.00                     0.00                                               0.00               FA
4.      Citibank checking account                                                                 10.00                      0.00                                               0.00               FA
5.      Citibank savings account                                                                  20.00                      0.00                                               0.00               FA
6.      Fifth Third Bank checking account #8046                                                  350.00                      0.00                                               0.00               FA
7.      El Tipico, Inc                                                                              0.00                     0.00                                               0.00               FA
8.      City of Chicago business license for El Tipico, Inc                                         0.00                     0.00                                               0.00               FA
9.      Anticipated 2016 Federal tax refund                                                     1,100.00                     0.00                                               0.00               FA
10.     2014 Mini Cooper                                                                       11,275.00                     0.00                                               0.00               FA
11.     2006 Toyota Sequoia 4D                                                                  8,000.00                     0.00                                               0.00               FA
12.     2003 Chevrolet Express 1500 3D Cargo Van                                                 500.00                      0.00                                               0.00               FA
13.     Possible claim arising out of loss of Debtor's business inventory                      Unknown                       0.00                                               0.00               FA
14.     Beds, Dressers, Sofa, Coffee Table, End Tables, Kitchen Table &                          500.00                      0.00                                               0.00               FA
        Chairs, Small Appliances, Lamps, Flatware, Utensils
15.     TV, Radio, DVD Player, Cell Phones                                                       500.00                      0.00                                               0.00               FA
16.     Books, Pictures, Family Photos, CDs, DVDs, Games                                          50.00                      0.00                                               0.00               FA
17.     Fraudulent conveyance claim against debtor's daughter for sale of                      Unknown                  15,000.00                                           9,999.92               FA
        house for less than full value (u)
18.     Claim v E&F Navarez                                                                    Unknown                       0.00                                               0.00               FA




     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                  Exhibit A
                                           Case 17-07721                 Doc 31          Filed 11/29/18 Entered 11/29/18 08:38:27                                  Desc Main
                                                                                          Document     Page 4 of 14
                                                                                                                                                                                                                      Page 2
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 17-07721                                                 Judge: Timothy A. Barnes                                                          Trustee Name:     Joseph A. Baldi
         Case Name: Sahagun, Fernando                                                                                                          Date Filed (f) or Converted (c):   03/13/2017 (f)
                                                                                                                                                        341(a) Meeting Date:      04/19/2017
  For Period Ending: 11/02/2018                                                                                                                               Claims Bar Date:    09/26/2017

                                      1                                                         2                           3                         4                            5                            6
                                                                                                                      Est Net Value
                                                                                                                  (Value Determined by                                                              Asset Fully Administered
                                                                                                                                               Property Formally
                             Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                                Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                  Abandoned
                 (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                           the Estate                 Remaining Assets
                                                                                                                                                  OA=554(a)
                                                                                                                    and Other Costs)

                                                                                                                                                                                             Gross Value of Remaining Assets

TOTALS (Excluding Unknown Values)                                                                22,655.00                   15,000.00                                                 9,999.92                         0.00


Re Prop. #7 Debtor's flea market business; Business is closed after March 2016 fire 100 %
Re Prop. #9 (based on 2015 Federal tax return Debtor received Earned Income Credit of $3,359)
Re Prop. #13 Fire occurred in March 2016 at the Buyer's Flea Market business and destroyed inventory; Debtor did not have insurance; Debtor spoke to attorneys about suing owners of The Buyer's Market, Inc. and with
other vendors at the Buyer's Flea Market retained attorney James J Lessmeister to take their case on a contingency basis but that attorney has withdrawn from representing Debtor with no lawsuit filed
Re Prop. #17 Trustee settled with Debtor and his daughter, pursuant to this Court's order dated 10/10/17 [Dkt. 27] for recovery of $10,000.00 on account of the alleged fraudulent conveyance.
Trustee abandon's the unpaid balance totaling $.08 as inconsequential and of no value to estate
Re Prop. #18 In September 2016, Debtor invested $7,000 into his friends', Elizabeth and Fransisco Navarez, grocery store as the store was having financial problems; Fransisco Navarez died and the grocery store closed.
Loan uncollectible.


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
November 2, 2018 - Trustee collected all remaining payments due under the approved settlement. Debtor inadvertently paid $.08 less than the amount due as the final installment. Trustee will abandon the unpaid $.08 at
closing as inconsequential and of no value to the Estate. Trustee reviewed all claims. Trustee identified an invalidly filed secured claim. Trustee contacted said creditor and the claim was withdrawn. Trustee prepared his
TFR.

July 10, 2018 - Trustee settled with Debtor and his daughter, pursuant to this Court's order dated October 10, 2017 [Dkt. 27], for recovery of $10,000.00 on account of Estate's claim for fraudulent conveyance. Pursuant to
this Court's order, the settlement proceeds were to be paid in installments. Upon recovering all payments due, Trustee will conduct a claims review and analysis; resolve claims issues, if any; attend to any Estate tax
matters; and proceed to prepare his TFR.

June 20, 2017 - Negotiating with debtor's attorney to settle fraudulent conveyance issues. Extended time to object to discharge for 60 days.




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                                  Exhibit A
                                       Case 17-07721      Doc 31      Filed 11/29/18 Entered 11/29/18 08:38:27                         Desc Main
                                                                       Document     Page 5 of 14
                                                                                                                                                                                          Page 3
                                                                                   FORM 1
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
           Case No: 17-07721                                Judge: Timothy A. Barnes                                                Trustee Name:     Joseph A. Baldi
        Case Name: Sahagun, Fernando                                                                               Date Filed (f) or Converted (c):   03/13/2017 (f)
                                                                                                                            341(a) Meeting Date:      04/19/2017
  For Period Ending: 11/02/2018                                                                                                   Claims Bar Date:    09/26/2017

                                  1                                         2                      3                      4                            5                           6
                                                                                              Est Net Value
                                                                                          (Value Determined by                                                          Asset Fully Administered
                                                                                                                   Property Formally
                           Asset Description                       Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                      Abandoned
               (Scheduled and Unscheduled (u) Property)                    Values              Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                      OA=554(a)
                                                                                            and Other Costs)


Initial Projected Date of Final Report(TFR) :                Current Projected Date of Final Report(TFR) : 12/31/2018


Trustee’s Signature       /s/Joseph A. Baldi                                Date: 11/02/2018
                          Joseph A. Baldi
                          P.O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                      Exhibit A
                                      Case 17-07721              Doc 31      Filed 11/29/18  FORMEntered
                                                                                                   2       11/29/18                 08:38:27         Desc Main                                          Page 1
                                                                               Document
                                                                       ESTATE CASH              Page 6 of 14RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 17-07721                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/2/2018                                                                                                     Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                  5                      6                   7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
09/21/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000               2,000.00                                     2,000.00
                                  5137 S Artesian Ave                       per order 10/10/17 - initial payment [Dkt. 27]
                                  Chicago, IL 60632

10/02/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     2,666.66
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (1 of 12)
                                  Chicago, IL 60632

11/02/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     3,333.32
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (2 of 12)
                                  Chicago, IL 60632

11/03/2017                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              3,318.32
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

12/04/2017                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              3,303.32
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

12/05/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     3,969.98
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (3 of 12)
                                  Chicago, IL 60632

01/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              3,954.98
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                             Page Subtotals               3,999.98                  45.00



UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                                      Exhibit B
                                      Case 17-07721              Doc 31      Filed 11/29/18  FORMEntered
                                                                                                   2       11/29/18                 08:38:27         Desc Main                                          Page 2
                                                                               Document
                                                                       ESTATE CASH              Page 7 of 14RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 17-07721                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/2/2018                                                                                                     Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                  5                      6                   7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
01/04/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     4,621.64
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (4 of 12)
                                  Chicago, IL 60632

02/02/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     5,288.30
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (5 of 12)
                                  Chicago, IL 60632

02/05/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              5,273.30
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

02/14/2018            51001       international Sureties, Ltd.              Bond Premium                                           2300-000                                          3.96              5,269.34
                                  Suite 420
                                  701 Poydras St.
                                  New Orleans, LA 70139

03/05/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     5,936.00
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (6 of 12)
                                  Chicago, IL 60632

03/05/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              5,921.00
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

04/03/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     6,587.66
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (7 of 12)
                                  Chicago, IL 60632

                                                                                                                             Page Subtotals               2,666.64                  33.96



UST Form 101-7-TFR (5/1/2011) (Page 7)                                                                                                                                                      Exhibit B
                                      Case 17-07721              Doc 31      Filed 11/29/18  FORMEntered
                                                                                                   2       11/29/18                 08:38:27         Desc Main                                          Page 3
                                                                               Document
                                                                       ESTATE CASH              Page 8 of 14RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 17-07721                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/2/2018                                                                                                     Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                  5                      6                   7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
04/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              6,572.66
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

05/02/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     7,239.32
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (8 of 12)
                                  Chicago, IL 60632

05/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              7,224.32
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

06/04/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                     7,890.98
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (9 of 12)
                                  Chicago, IL 60632

06/04/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              7,875.98
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

07/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00              7,860.98
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                             Page Subtotals               1,333.32                  60.00




UST Form 101-7-TFR (5/1/2011) (Page 8)                                                                                                                                                      Exhibit B
                                      Case 17-07721              Doc 31      Filed 11/29/18  FORMEntered
                                                                                                   2       11/29/18                    08:38:27          Desc Main                                          Page 4
                                                                               Document
                                                                       ESTATE CASH              Page 9 of 14RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 17-07721                                                                                                                       Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                                 Bank Name: Texas Capital Bank
                                                                                                                                                  Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                        Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/2/2018                                                                                                        Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                      5                     6                    7
                                                                                                                                     Uniform
Transaction          Check or                                                                                                         Trans.                                                       Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                     Code             Deposits($)        Disbursements($)          Balance($)
07/09/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer     1241-000                   666.66                                     8,527.64
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (10 of 12)
                                  Chicago, IL 60632

08/03/2018                        Texas Capital Bank                        Bank Service Fee                                         2600-000                                           15.00              8,512.64
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

08/08/2018             [17]       Fernando Sahagun                          Potential Claim for Fraudulent Transfer (11 of 12)       1241-000                   666.66                                     9,179.30
                                  5137 S Artesian Ave
                                  Chicago, IL 60632

09/04/2018                        Texas Capital Bank                        Bank Service Fee                                         2600-000                                           15.00              9,164.30
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

09/18/2018             [17]       Fernando Sahagun                          Potential Claim for Fraudulent Transfer (12 of 12)       1241-000                   666.66                                     9,830.96
                                  5137 S Artesian Ave
                                  Chicago, IL 60632

                                                                                                                                 Page Subtotals              1,999.98                   30.00


                                                                                                   COLUMN TOTALS                                             9,999.92                  168.96
                                                                                                             Less:Bank Transfer/CD's                              0.00                   0.00
                                                                                                   SUBTOTALS                                                 9,999.92                  168.96

                                                                                                          Less: Payments to Debtors                                                      0.00
                                                                                                   Net                                                       9,999.92                  168.96



UST Form 101-7-TFR (5/1/2011) (Page 9)                                                                                                                                                          Exhibit B
                                        Case 17-07721            Doc 31       Filed 11/29/18  FORMEntered
                                                                                                    2       11/29/18    08:38:27        Desc Main                                           Page 5
                                                                               Document
                                                                        ESTATE CASH RECEIPTS AND Page  10 of 14
                                                                                                 DISBURSEMENTS RECORD

                 Case No: 17-07721                                                                                                     Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                               Bank Name: Texas Capital Bank
                                                                                                                                Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                        Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/2/2018                                                                                        Separate bond (if applicable): 0.00

    1                    2                             3                                         4                                         5                       6                   7
                                                                                                                      Uniform
Transaction          Check or                                                                                          Trans.                                                      Account/ CD
   Date              [Refer#]                Paid To / Received From                 Description of Transaction        Code           Deposits($)         Disbursements($)          Balance($)

                                                                                        TOTAL-ALL ACCOUNTS                                 NET                      NET             ACCOUNT
                    All Accounts Gross Receipts:             9,999.92                                                                    DEPOSITS              DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:                168.96
                                                                                        ******5625 Checking Account                          9,999.92                  168.96
                                All Accounts Net:            9,830.96
                                                                                        Net Totals                                           9,999.92                  168.96         9,830.96




UST Form 101-7-TFR (5/1/2011) (Page 10)                                                                                                                                         Exhibit B
             Case 17-07721            Doc 31    Filed 11/29/18 Entered 11/29/18 08:38:27      Desc Main C Page 1
                                                                                                 EXHIBIT
                                                 Document     Page 11 of 14
  Case: 17-07721                                                                                         Joseph A. Baldi
  Sahagun, Fernando                                                                                   CLAIMS REGISTER
                                                                                                       EXHIBIT C Page 1
  Claims Bar Date: 09/26/17     Government Bar Date: 09/26/17

  Claim
   No. Creditors                          UTC       Scheduled      Claimed         Allowed     Paid             Balance

         Joseph A. Baldi                 2100            0.00      1,749.99        1,749.99    0.00            1,749.99
         20 N. Clark Street
         Suite 200
         Chicago, IL 60602
         Joseph A. Baldi                 2200            0.00          9.00            9.00    0.00                9.00
         P.O. Box 2399
         Glen Ellyn, IL 60138-2399
         Trustee expenses
         Baldi Berg, Ltd                 3110            0.00      1,017.50        1,017.50    0.00            1,017.50
         20 N. Clark St., Suite 200
         Chicago, IL 60602

ADMINISTRATIVE TOTAL                                     0.00      2,776.49        2,776.49    0.00            2,776.49

  00002 BMW Bank of North America    4110        14,001.00             0.00            0.00    0.00                0.00
        BMW Bank of North America 4515 N Santa Fe Ave. Dept. APS Oklahoma City, OK 73118

         Filed: 07/12/17
         Withdrawn 11/2/18 [Dkt 30]
SECURED TOTAL                                       14,001.00          0.00           0.00     0.00                0.00

  00001 Discover Bank Discover           7100        8,936.00      8,936.84        8,936.84    0.00            8,936.84
        PO Box 3025
        New Albany, OH 43054
        Filed: 06/29/17
  00003 American Express Bank FSB        7100       16,680.00     16,680.11      16,680.11     0.00          16,680.11
        PO Box 3001
        Malvern, PA 19355
        Filed: 07/20/17
  00004 American Express Bank FSB        7100        4,095.00      4,095.93        4,095.93    0.00            4,095.93
        PO Box 3001
        Malvern, PA 19355
        Filed: 07/31/17
  00005 Bureaus Investment Group         7100        2,701.00      2,815.82        2,815.82    0.00            2,815.82
        PO Box 41021
        Norfolk, VA 23541
        Filed: 08/15/17




UST Form 101-7-TFR (5/1/2011) Page 11
             Case 17-07721         Doc 31     Filed 11/29/18 Entered 11/29/18 08:38:27   Desc Main C Page 2
                                                                                            EXHIBIT
                                               Document     Page 12 of 14
  Case: 17-07721                                                                                    Joseph A. Baldi
  Sahagun, Fernando                                                                              CLAIMS REGISTER
                                                                                                  EXHIBIT C Page 2
  Claims Bar Date: 09/26/17   Government Bar Date: 09/26/17

  Claim
   No. Creditors                        UTC       Scheduled    Claimed     Allowed        Paid             Balance

  00006 Midland Credit                 7100        2,563.00    2,563.21    2,563.21       0.00            2,563.21
        PO Box 2011
        Warren, MI 48090
        Filed: 09/13/17
  00007 Synchrony Bank c/o PRA         7100        5,742.00    5,742.00    5,742.00       0.00            5,742.00
        PO Box 41021
        Norfolk, VA 23541
        Filed: 09/25/17
  00008 COMENITY CAPITAL BANK          7100        4,113.50    4,271.09    4,271.09       0.00            4,271.09
        2001 Western Ave Ste 400
        Seattle, WA 98121
        Filed: 09/26/17
UNSECURED TOTAL                                   44,830.50   45,105.00   45,105.00       0.00          45,105.00




REPORT TOTALS                                     58,831.50   47,881.49   47,881.49       0.00          47,881.49




UST Form 101-7-TFR (5/1/2011) Page 12
             Case 17-07721              Doc 31   Filed 11/29/18 Entered 11/29/18 08:38:27           Desc Main
                                                  Document     Page 13 of 14
                                                 TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 17-07721
Case Name: Sahagun, Fernando

Trustee Name: Joseph A. Baldi
                     Balance on Hand                                                                             $9,830.96
Claims of secured creditors will be paid as follows:


                                                                                           Interim
   Claim                                                Claim        Allowed Amount      Payments to         Proposed
    No.       Claimant                                 Asserted          of Claim            Date            Payment
00002        BMW Bank of North America             $           0.00 $           0.00 $             0.00 $               0.00
Total to be paid to secured creditors                                                                  $                0.00
Remaining Balance                                                                                      $          9,830.96

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Joseph A. Baldi                                      $       1,749.99 $             0.00 $         1,749.99
Trustee, Expenses: Joseph A. Baldi                                  $           9.00 $             0.00 $               9.00
Attorney for Trustee, Fees: Baldi Berg, Ltd                         $       1,017.50 $             0.00 $         1,017.50

Total to be paid for chapter 7 administrative expenses                                                 $          2,776.49
Remaining Balance                                                                                      $          7,054.47

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                             NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $45,105.00 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 15.6 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:
UST Form 101-7-TFR (5/1/2011) Page 13
             Case 17-07721              Doc 31   Filed 11/29/18 Entered 11/29/18 08:38:27                Desc Main
                                                  Document     Page 14 of 14
                                                             Allowed
   Claim                                                    Amount of             Interim Payments          Proposed
    No.        Claimant                                       Claim                     to Date             Payment
00001         Discover Bank Discover Products Inc      $             8,936.84 $                0.00 $                1,397.73
00003         American Express Bank FSB c/o Becket $                16,680.11 $                0.00 $                2,608.79
00004         American Express Bank FSB c/o Becket $                 4,095.93 $                0.00 $                  640.61
00005         Bureaus Investment Group Portfolio       $             2,815.82 $                0.00 $                  440.40
00006         Midland Credit Management, Inc. as       $             2,563.21 $                0.00 $                  400.89
00007         Synchrony Bank c/o PRA Receivables       $             5,742.00 $                0.00 $                  898.05
00008         COMENITY CAPITAL BANK C/O                $             4,271.09 $                0.00 $                  668.00

Total to be paid to timely general unsecured creditors                                               $               7,054.47

Remaining Balance                                                                                    $                   0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 14
